471 F.2d 1370
Stanley V. TUCKER, Plaintiff-Appellant,v.Joseph D. MAHER et al., Defendants-Appellees.
No. 534, Docket 71-1025.
United States Court of Appeals,Second Circuit.
On Remand from the Supreme Court of the United States, May 18, 1972.Decided Jan. 24, 1973.

Before MOORE, SMITH and TIMBERS, Circuit Judges.
PER CURIAM:


1
On remand from the Supreme Court of the United States, 405 U.S. 1052, 92 S. Ct. 1489, 31 L. Ed. 2d 787 it is ordered that the judgment of the District Court for the District of Connecticut is reversed and the case is remanded to that court for further consideration in the light of Lynch v. Household Finance Co., 405 U.S. 538, 92 S. Ct. 1113, 31 L. Ed. 2d 424 (1972).